ACCEPTED
                                                                                             03-15-00715-CV
                                                                                                     7909975
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       11/19/2015 3:15:10 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                      IN THE COURT OF APPEALS
                FOR THE 3RD DISTRICT, AT AUSTIN, TEXAS
                     CAUSE NUMBER 03-15-00715-CV                          FILED IN
                                                                   3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                            JOSESANCHEZAND
                                                                   11/19/2015 3:15:10 PM
                       VIVIAN SANCHEZ, APPELLANTS                      JEFFREY D. KYLE
                                                                            Clerk
                                          v.
               BORA NHEK AND HANNA NHEK, APPELLEES


 AGREED MOTION TO SUBSTITUTE LEAD COUNSEL OF APPELLEES


Pursuant to Texas Rule of Appellate Procedure 6.5, Bora Nhek and Hanna Nhek,

Appellees herein, and make and files this, their agreed motion to substitute lead

counsel of record and would show the following

                                           I.

Appellees hereby move that Benjamin Trotter of The Rutherford Law Firm, PLLC

be substituted as their lead counsel of record in this litigation in the stead of Collin

Henry, and that he be recognized as their lead counsel in all proceedings herein.

The Plaintiff asks this Court to direct the Clerk of the Court to transmit all notices

of judgments, orders, or notices of the filing of pleadings to Benjamin Trotter,

State Bar No. 24082567, at 923 S. Alamo St., Suite 2, San Antonio, Texas 78205.

Benjamin Trotter's phone number is (210) 225-4200 and his fax number is (210)

225-4495.
      Attorney Collin R. Henry is in agreement with the substitution.         His

agreement is indicated by his signature on this motion.

      Appellees pray for relief in accordance with this motion. Appellees pray for

general relief, both legal and equitable.


                                        Respectfully submitted,

                                        The Rutherford Law Firm, PLLC




                                              Email: btrotter.law@gmail.com
                                              923 S. Alamo, Suite 2
                                              San Antonio, Texas 78205
                                              Office: (210) 225-4200
                                              Fax: (210) 225-4495
                                              Attorney for Appellees


Motion approved:



~;?£
Collin R. Henry
SBN: 24087710
Law Offices ofW. Hampton Beesley, P.C.
610 S. Abe, Suite A
San Angelo, Texas 76903
Telephone: (325) 653-1356
Facsimile: (325) 653-2423
co!lin@beesleylaw.com




                                                                                 2
                          CERTIFICATE OF SERVICE



A true and correct copy of the above and foregoing document has been forwarded
on November 19, 2015 to the following by the method indicated:

      J.W. Johnson
      228 West Harris
      San Angelo, Texas 76903

      Via telecopier: (325) 655-6402


                                       The Rutherford Law Firm, PLLC


                                       B y:<=!....-="'----i"'-+'-------"'---_::;_---
                                              Ben a in Trotter
                                              Stat ar No. 24082567
                                              923 S. Alamo, Suite 2
                                              San Antonio, Texas 78205
                                              Tel: (210) 225-4200
                                              Fax: (210) 225-4495
                                              Attorney for Appellee




                                                                                       3